Case 19-15621-elf       Doc 80     Filed 02/26/21 Entered 02/26/21 08:44:46             Desc Main
                                   Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

IN RE: MAUREEN ANITA FLANDERS                    )
         Debtor(s)                               )     CHAPTER 13
                                                 )
CREDIT ACCEPTANCE CORPORATION                    )     CASE NO. 19-15621 (ELF)
        Moving Party                             )
                                                 )
     v.                                          )
                                                 )
MAUREEN ANITA FLANDERS                           )     11 U.S.C. 362
       Respondent(s)                             )
                                                 )
WILLIAM C. MILLER                                )
        Trustee                                  )
                                                 )
                                                 )
                                                 )

 CERTIFICATION OF DEFAULT BY DEBTOR IN VIOLATION OF STIPULATION
APPROVED ON OCTOBER 23, 2020 AND EX PARTE REQUEST FOR RELIEF FROM
                      THE AUTOMATIC STAY

                Comes now Credit Acceptance Corporation (“Credit Acceptance”) filing this
          Certification of Default and ex parte request for relief from the automatic stay and
          hereby certifies;

          1. That on October 23, 2020, the Court entered an Order approving a Stipulation
             providing for an arrearage cure, monthly payments to Credit Acceptance, and for
             relief from the automatic stay under certain circumstances.

          2. Paragraph three (3) of the Stipulation provides that the Debtor is to cure arrears by
             making her regular monthly payment of $492.33 plus an additional $833.83
             (total payment of $1,386.16) per month for the months of November 2020 through
             April 2021 (6 month cure) directly to Credit Acceptance.

          3. Paragraph four (4) of the Stipulation provides that commencing November 2020, if
             the Debtor fails to make any payment to Credit Acceptance within thirty (30) days
             after it falls due, Credit Acceptance may send, via facsimile and regular mail, the
             Debtor and counsel a written notice of default of the Stipulation. If the default is
             not cured within ten (10) days of the date of the notice, counsel may file a
             Certification of Default with the Court and serve it on all interested parties, and the
             Court shall enter an Order granting relief from the automatic stay.
Case 19-15621-elf      Doc 80     Filed 02/26/21 Entered 02/26/21 08:44:46             Desc Main
                                  Document      Page 2 of 2



         4. In violation of the Stipulation, the Debtor has failed to make the arrearage-cure
            payments of $1,386.32 each due for December 2020 and January 2021, for a total
            default per the terms of the Stipulation in the amount of $2,772.64.

         5. On January 28, 2021, Credit Acceptance served a 10-day default letter on the
            Debtor and her attorney in accordance with the terms of the Stipulation. To date,
            the default(s) have not been cured.

         6. As a result of the defaults stated in paragraph four (4) of this Certification,
            Credit Acceptance is entitled to stay relief a in regards to personal property
            described as a 2017 Kia Sportage bearing vehicle identification number
            KNDPM3AC8H7039628.




Respectfully submitted:

/s/ William E. Craig
William E. Craig
Morton & Craig LLC
110 Marter Avenue, Suite 301
Moorestown, NJ 08057
Phone 856/866-0100, Fax: 856/722-1554
Bar ID 92329
Local Counsel for Credit Acceptance Corporation
